Exhibit LOAN AGREEMENT dated as of November 19 , 2002 between BELTWAY ASSETS LLC, as Borrower and LEGG MASON REAL ESTATE SERVICES, INC., as Lender LOAN AGREEMENT THIS LOAN AGREEMENT (this “Loan Agreement”), dated as of November 19 , 2002, between BELTWAY ASSETS LLC, a Delaware limited liability company having an address of 5847 San Felipe, Suite 2600, Houston, Texas 77057 (“Borrower”) and LEGG MASON REAL ESTATE SERVICES, INC., a Pennsylvania corporation, having an address at 100 Light Street, 32nd Floor, Baltimore, Maryland 21202 (the “Lender”). BACKGROUND RECITALS A.Reference is made to the Loan Agreement Standard Terms and Conditions for this Loan Agreement attached as Exhibit A hereto (the “Standard Terms and Conditions”). The terms of this Loan Agreement are set forth in the Standard Terms and Conditions. B.Lender has made a loan to Borrower in the principal amount of Thirty-One Million Nineteen Thousand Two Hundred Fifty Dollars ($31,019,250.00) (the “Loan”) evidenced by the Note and secured, in part, by the Security Documents. C.Borrower owns the Mortgaged Property described in the Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture Filing, executed effective as of the date hereof, from Borrower for the benefit of Lender (the “Indenture”). D.Borrower has leased the Mortgaged Property to Tenant pursuant to the Lease. E.Lender is willing, on the terms and subject to the conditions set forth in this Loan Agreement, to make the Loan to Borrower. NOW, THEREFORE, in consideration of the premises, the agreements contained in this Loan Agreement, the making of the Loan and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: Section 1.Background. The Background Recitals above are incorporated by reference. Section 2.Standard Terms and Conditions. The Standard Terms and Conditions are incorporated by reference. [SIGNATURES APPEAR ON THE FOLLOWING PAGES] IN WITNESS WHEREOF, the Borrower has duly executed and delivered this Loan Agreement as of the date first above written. BORROWER: BELTWAY ASSETS LLC, a Delaware limited liability company By: /s/J. Richard Rosenberg Name:J.
